Title: From Alexander Hamilton to John Randall, 27 November 1794
From: Hamilton, Alexander
To: Randall, John


Treasury DepartmentNovember 27th 1794
Sir
Agreeably to the request contained in your letter of the 22d instant I have directed the Treasurer of the United States to remit to your draught on the office of Discount & Deposit at Baltimore for seven hundred and fifty dollars—which sum when added to the funds already placed in your hands forms the whole of the monies allotted for the Fortification to be erected at Annapolis, excepting two hundred and fifty dollars reserved for the purchase of the land.
If it should be the opinion of the Engineer that a further sum will be required to complete the works it would be adviseable to transmit an estimate thereof immediately to this Office to enable Congress to determine whether any and what fu[r]ther provision is necessary to be made in this case.
I am with consideration   Sir   Your Obedient Servant
A Hamilton
John Randall EsqrCollectorAnnapolis
